Citation Nr: 0418807	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  04-02 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a compensable rating for a systolic heart 
murmur.  

2.  Entitlement to service connection for a foot disability.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel





REMAND

The appellant had active military service from July 1990 to 
November 1993.  

A preliminary review of the appellant's claims file reveals 
that, due to a hearing request, this matter is not ready for 
appellate disposition.  In the appellant's substantive appeal 
(VA Form 9), dated in January 2004, the appellant requested a 
personal hearing before a member of the Board of Veterans' 
Appeals (Board) in Washington, D.C.  A letter from the Board 
to the appellant, dated in June 2004, shows that at that 
time, the Board had scheduled the appellant for a hearing in 
August 2004.  However, in correspondence from the appellant 
to the Board, received in July 2004, the appellant cancelled 
his request for a hearing at the Board in Washington D.C., 
and requested that instead, he be scheduled for a 
videoconference hearing at the RO before a member of the 
Board.  As such, this case needs to be returned to the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Chicago, Illinois, so that a videoconference 
hearing before a member of the Board may be scheduled.   

To ensure full compliance with due process requirements, the 
appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C., for the following development: 

The RO should place the appellant's name 
on the docket for a videoconference 
hearing before the Board according to the 
date of his request for such a hearing. 

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




